Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
 In response to the Non-Final Office Action of 07-October-2020, applicant has submitted a set of Amendments with Remarks on 07-January-2021 [herein “Amendments/Remarks”]. In the amendment to the claims, claims 1-6 and 11-18 have been amended, claims 7-10 have been canceled, and a new independent claim 19 has been added. A summary of the amendments to each of the amended claims follows.
Regarding claim 1 –
In independent claim 1, all references to “semiconductor device” or “semiconductor devices” have been changed to “magnetoresistive memory” or “magnetoresistive memories” respectively. The phrase “at least a board insertable into the housing” has been modified to now read “The phrase “respectively attachable to the plurality of sockets, the plurality of sockets having electrodes electrically connectable to terminals” has been modified to now read “respectively attachable to the plurality of sockets, and each of the plurality of sockets having an electrode electrically connectable to a terminal”. The phrase “controlling a voltage to be applied to the terminal of the semiconductor device” has been modified to now read “controlling a voltage to be applied to the terminals of the magnetoresistive memories”. The phrase “and a plurality of electromagnets arranged inside the housing so housing” has been modified to now read “and a plurality of electromagnets arranged inside the housing so that electromagnets, from among the plurality of electromagnets, are positioned above [[or]] and below each of the plurality of sockets when the board is inserted into the housing”. Finally, a new limitation has been added at the end, which reads “wherein the electromagnets positioned above and below a respective one of the plurality of sockets apply magnetic fields which are oriented in a same direction”.
Regarding claim 2 –
	Dependent claim 2 has been clarified to now read “The reliability evaluation apparatus according to claim 1, wherein each of the plurality of electromagnets at a position corresponding to one of the plurality of sockets”.
Regarding claim 3 –
	In dependent claim 3, the phrase “electromagnets are provided corresponding to a socket row of the plurality of sockets” has been modified to now read “electromagnets are provided at positions corresponding to a socket row of the plurality of sockets”.
Regarding claim 4 –
	The phrase “semiconductor devices” has been changed to “ magnetoresistive memories”.
Regarding claim 5 –
	The phrase “semiconductor devices” has been changed to “ magnetoresistive memories”.
Regarding claim 6 –
“semiconductor devices” has been changed to “ magnetoresistive memories”.
Regarding claim 11 –
	The phrase “insertable into the housing substantially parallel to one another” has been modified to now read “insertable into the housing so as to be substantially parallel to one another”.
Regarding claim 12 –
	The phrase “insertable into the housing substantially parallel to one another” has been modified to now read “insertable into the housing so as to be substantially parallel to one another”.
Regarding claim 13 –
	The phrase “insertable into the housing substantially parallel to one another” has been modified to now read “insertable into the housing so as to be substantially parallel to one another”.
Regarding claim 14 –
	The phrase “insertable into the housing substantially parallel to one another” has been modified to now read “insertable into the housing so as to be substantially parallel to one another”.
Regarding claim 15 –
	Dependent claim 15 has been modified to depend from claim 1 instead of original claim 7 (which has been canceled). The phrase “apply magnetic fields in a same direction” has been modified to now read “apply magnetic fields which are oriented in a same direction”.

	In dependent claim 16, the phrase “wherein the plurality of electromagnets” has been modified to now read “wherein electromagnets, from among the plurality of electromagnets”. The phrase “arranged above and below the board apply magnetic fields in a same direction” has been modified to now read “which are arranged above and below a respective one of the plurality of boards apply magnetic fields which are oriented in a same direction”.
Regarding claim 17 –
	Dependent claim 17 has been modified to change the phrase “wherein the semiconductor devices are a magnetoresistive memory, and the counter” to now read “wherein . At the end of the claim, “magnetoresistive memory” has been modified to now read “magnetoresistive memories”.
Regarding claim 18 –
	Claim 18 has been modified from being a dependent claim from claim 1 to an independent claim. As a result, the preamble of the claim has been modified to now read “[[The]] A reliability evaluation apparatus a. Immediately following the preamble to the claim, the content of claim 1 has been inserted, which reads “a housing; a board insertable into the housing; a plurality of sockets provided on the board, magnetoresistive memories being respectively attachable to the plurality of sockets, and each of the plurality of sockets having an electrode electrically connectable to a terminal of the magnetoresistive memory attached thereto; a heater provided inside the housing; a controller connected to the plurality of sockets and to the heater, the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories and controlling an output of the heater; a plurality of electromagnets arranged inside the housing so as to be positioned above or below the plurality of sockets when the board is inserted into the housing; and”. In addition, the final limitation “wherein the electromagnets are not provided in an area partitioned by the magnetic shield board whereas the electromagnets are provided in another area partitioned by the magnetic shield board” has been modified to now read “wherein the electromagnets are provided in one area of the housing partitioned by the magnetic shield board, and are not provided in  [[an]]area partitioned by the magnetic shield board .
Regarding claim 19 –
	Independent claim 19 is newly added and reads “A reliability evaluation apparatus comprising: a housing; a board insertable into the housing; a plurality of sockets provided on the board, magnetoresistive memories being respectively attachable to the plurality of sockets, and each of the plurality of sockets having an electrode electrically connectable to a terminal of the magnetoresistive memory attached thereto; a heater provided inside the housing; a controller connected to the plurality of sockets and to the heater, the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories and controlling an output of the heater; and a plurality of electromagnets arranged inside the housing so as to be positioned above or below the plurality of sockets when the board is inserted into the housing, wherein the heater is provided at a position opposing an opening of the housing”.

Response to Arguments
In response to the Non-Final Office Action of 07-October-2020, applicant has submitted a set of Amendments with Remarks on 07-January-2021 [herein “Amendments/Remarks”]. In these Arguments/Remarks, the discussion is drawn to claims 1, 18 and 19 respectively. Examiner has fully considered these remarks, but does not find them persuasive. A discussion of each follows.
Regarding claim 1 –
	In the Arguments/Remarks, applicant essentially argues that amended claim 1 should be allowed because the prior art of record (U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”], in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”]) does not teach “providing electromagnets both above and below a socket, and also does not teach or suggest applying magnetic fields from both above and below the socket which are oriented in a same direction”. Examiner respectfully disagrees with this conclusion for the following reasons.
Examiner notes that the introduction of the phrase “both above and below the socket which are oriented in a same direction” (and variations thereof) constitutes new matter added to the claim, and as such allows the introduction of new art which teaches this added limitation. To address this new limitation, examiner notes that the existing art teaches an array of electromagnets (Lee – Figure 9).  In addition, the prior art U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”], teaches electromagnets positioned “both above and below … (a plane)… which are oriented in a same direction” (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).

Regarding claim 18 –
	For newly independent claim 18, applicant essentially argues that the “magnetic shield board provided inside the housing”, is not taught by the existing art (U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”] and further in view of U.S. Patent Publication 20160055951 (Kishi) [herein “Kishi-2”]) which had been previously applied in the Non-Final Office Action for the rejection of the original (dependent) version of claim 18. In particular, they argue that the citation from Kishi-2 cited in the rejection, “A magnetic shield portion 15 has a space to be shielded by an external magnetic field. The tester 10 and the test magnetic field generating portion 14 are provided within the space” (Page 2, Paragraph [0034])” teaches a magnetic shield portion 15 which “is itself a housing”. Examiner must respectfully disagree, however, because nowhere in the Kishi-2 prior art reference does it teach that the magnetic shield portion is the housing; instead it is a broadly described description of an area which is shielded from external magnetic interference, and thus could include an area protected by a magnetic shield inserted into the housing (emphasis added). As a result, examiner disagrees with applicant’s argument that claim 18 must be allowed.
 
Regarding claim 19 –
“that the heater is provided at a position opposing an opening of the housing”. Examiner must respectfully disagree with this conclusion as well, noting that existing art (Kishi-1) teaches “The temperature control portion 15 comprises, for example, a heater for producing heat, a sensor for detecting the temperature, etc. The test of the magnetic memory 13 can be accelerated and the test time can be reduced by producing heat during the testing of the magnetic memory 13. The temperature control portion 15 is provided outside the tester 10” {Page 2, Paragraphs [0035] – [0036]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”], in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”].
Regarding claim 19 –
Miyakawa teaches a reliability evaluation apparatus comprising: a housing; a board insertable into the housing; a plurality of sockets provided on the board, (magnetoresistive memories) being respectively attachable to the plurality of sockets, and each of the plurality of sockets having an electrode electrically connectable to a terminal of the (magnetoresistive memory) attached thereto; “the test equipment of semiconductor devices of the present invention includes a chamber, a tester board that can be housed in the inside of the chamber, a plurality of sockets that are attached on a first main surface of the tester board and mounted with semiconductor devices to be tested, a plurality of device testing units that are attached on a second main surface on the side opposite to the first main surface of the tester board and input predetermined test signals to one or a plurality of the semiconductor devices as well as evaluate the semiconductor devices based on the output signals output from the semiconductor devices according to the test signals” (Page 1, Paragraph [0021]).
a heater provided inside the housing; “air heated to a predetermined temperature by a heater (not shown) is introduced to the inside of the chamber 13, and the semiconductor devices 11 are heated” (Page 5, Paragraph [0081]).
Miyakawa does not teach magnetoresistive memories, and does not teach a controller connected to the plurality of sockets, and Miyakawa also does not teach and to the heater, or the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories, nor does it teach and controlling an output of the heater and Miyakawa does not teach a plurality of electromagnets arranged inside the housing so as to be positioned above or below the plurality of sockets when the board is inserted into the housing. Miyakawa also does not teach wherein the heater is provided at a position opposing an opening of the housing.
	Kishi-1, however teaches magnetoresistive memories, (Fig. 3 and Fig. 4) plus “FIG. 3 and FIG. 4 are plan views showing examples of a layout of magnetoresistive elements of the memory cell array” (Page 1, Paragraph [0008]).
	Kishi-1, also teaches a controller connected to the plurality of sockets, “tester 10 comprises a controller 11 and an interface portion 12. The controller 11 comprises a section for generating a test signal needed for a test to guarantee the operation of a magnetic memory, and a section for controlling the test” (Page 1, Paragraph [0031]).
	Kishi-1 also teaches and to the heater, “The temperature control portion 15 manages the temperature of the magnetic memory 13 at least while the magnetic memory 13 is being tested by a test signal from the controller 11” (Page 1, Paragraph [0035]) plus “In addition, the temperature control portion 15 is driven by the controller 11 of the tester 10, but may be driven independently of the tester 10” (Page 2, Paragraph [0036]).
	Additionally, Kishi-1 teaches the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories, “tester 10 comprises a controller 11 and an interface portion 12. The controller 11 comprises a section for generating a test signal needed for a test to guarantee the operation of a magnetic memory, and a section for controlling the test” (Page 1, Paragraph [0031]).
	Kishi-1 also teaches and controlling an output of the heater, “The temperature control portion 15 manages the temperature of the magnetic memory 13 at least while the magnetic memory 13 is being tested by a test signal from the controller 11” (Page 1, Paragraph [0035]).
	In addition, Kishi-1 teaches a plurality of electromagnets arranged inside the housing so as to be positioned above or below the plurality of sockets when the board is inserted into the housing “The test magnetic field generating portion 14 generates a test magnetic field at least while the magnetic memory 13 is being tested by a test signal from the controller 11. For example, the test magnetic field generating portion 14 comprises a Helmholtz electromagnet. The test of the magnetic memory 13 can be accelerated and the test time can be reduced by generating the test magnetic field during the testing of the magnetic memory 13” (Page 1, Paragraph [0033]) and it would be obvious to a person of ordinary skill in the art that the generation of the magnetic field is not limited to a single electromagnet.
	Kish-1 also teaches wherein the heater is provided at a position opposing an opening of the housing “The temperature control portion 15 comprises, for example, a heater for producing heat, a sensor for detecting the temperature, etc. The test of the magnetic memory 13 can be accelerated and the test time can be reduced by producing heat during the testing of the magnetic memory 13. The temperature control portion 15 is provided outside the tester 10” {Page 2, Paragraphs [0035] – [0036]).
	Miyakawa and Kishi-1 are analogous art because they are both directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1, in order to provide highly flexible test systems for MR memory.

Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”], in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”], and further in view of U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”].
Regarding claim 1 –
	Miyakawa teaches a reliability evaluation apparatus comprising: a housing; magnetoresistive memories) being respectively attachable to the plurality of sockets, and each of the plurality of sockets having an electrode electrically connectable to a terminal of the magnetoresistive memory) attached thereto, “the test equipment of semiconductor devices of the present invention includes a chamber, a tester board that can be housed in the inside of the chamber, a plurality of sockets that are attached on a first main surface of the tester board and mounted with semiconductor devices to be tested, a plurality of device testing units that are attached on a second main surface on the side opposite to the first main surface of the tester board and input predetermined test signals to one or a plurality of the semiconductor devices as well as evaluate the semiconductor devices based on the output signals output from the semiconductor devices according to the test signals” (Page 1, Paragraph [0021]).
	Miyakawa also teaches a heater provided inside the housing, “air heated to a predetermined temperature by a heater (not shown) is introduced to the inside of the chamber 13, and the semiconductor devices 11 are heated” (Page 5, Paragraph [0081]).
	Miyakawa does not teach magnetoresistive memories, and does not teach a controller connected to the plurality of sockets, and Miyakawa also does not teach and to the heater, or the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories), nor does it teach and controlling an output of the heater and Miyakawa does not teach and a plurality of electromagnets arranged inside the housing so that electromagnets, from among the plurality of electromagnets, are positioned above [[or]] and below each of the plurality of sockets when the board is inserted into the housing. Miyakawa also does not teach wherein the electromagnets positioned above and below a respective one of the plurality of sockets apply magnetic fields which are oriented in a same direction.
	Kishi-1, however teaches magnetoresistive memories, (Fig. 3 and Fig. 4) plus “FIG. 3 and FIG. 4 are plan views showing examples of a layout of magnetoresistive elements of the memory cell array” (Page 1, Paragraph [0008]).
a controller connected to the plurality of sockets, “tester 10 comprises a controller 11 and an interface portion 12. The controller 11 comprises a section for generating a test signal needed for a test to guarantee the operation of a magnetic memory, and a section for controlling the test” (Page 1, Paragraph [0031]).
	Kishi-1 also teaches and to the heater, “The temperature control portion 15 manages the temperature of the magnetic memory 13 at least while the magnetic memory 13 is being tested by a test signal from the controller 11” (Page 1, Paragraph [0035]) plus “In addition, the temperature control portion 15 is driven by the controller 11 of the tester 10, but may be driven independently of the tester 10” (Page 2, Paragraph [0036]).
	Additionally, Kishi-1 teaches the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories, “tester 10 comprises a controller 11 and an interface portion 12. The controller 11 comprises a section for generating a test signal needed for a test to guarantee the operation of a magnetic memory, and a section for controlling the test” (Page 1, Paragraph [0031]).
	Kishi-1 also teaches and controlling an output of the heater, “The temperature control portion 15 manages the temperature of the magnetic memory 13 at least while the magnetic memory 13 is being tested by a test signal from the controller 11” (Page 1, Paragraph [0035]).
	In addition, Kishi-1 teaches and a plurality of electromagnets arranged inside the housing so that (electromagnets, from among the plurality of electromagnets, are positioned above [[or]] and below each of) the plurality of sockets when the board is inserted into the housing Kishi – “The test magnetic field generating portion 14 generates a test magnetic field at least while the magnetic memory 13 is being tested by a test signal from the controller 11. For example, the test magnetic field generating portion 14 comprises a Helmholtz electromagnet. The test of the magnetic memory 13 can be accelerated and the test time can be reduced by generating the test magnetic field during the testing of the magnetic memory 13” (Page 1, Paragraph [0033]) and it would be obvious to a person of ordinary skill in the art that the generation of the magnetic field is not limited to a single electromagnet.
	Miyakawa and Kishi-1 are analogous art because they are both directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1, in order to provide highly flexible test systems for MR memory.
	The combination of Miyakawa and Kishi-1 does not teach electromagnets, from among the plurality of electromagnets, are positioned above [[or]] and below, nor does it teach wherein the electromagnets positioned above and below a respective one of the plurality of sockets apply magnetic fields which are oriented in a same direction.
	Patland, however teaches electromagnets, from among the plurality of electromagnets, are positioned above [[or]] and below, (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).
	Patland also teaches wherein the electromagnets positioned above and below a respective one of the plurality of sockets apply magnetic fields which are oriented in a same direction (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).
	Miyakawa, Kishi-1 and Patland are analogous art because they are all directed to the design of testing systems in the presence of magnetic fields. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the electromagnet arrangements of Patland, in order to provide highly flexible test systems for MR memory.

Regarding claim 15 –
	The combination of Miyakawa, Kishi-1 and Patland teaches all the limitations of claim 1 above.
	Patland also teaches wherein the plurality of electromagnets arranged above and below the board (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).
	In addition, Patland teaches apply magnetic fields which are oriented in a same direction, (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent .
Regarding claim 18 –
Miyakawa teaches [[The]] A reliability evaluation apparatus aa housing; a board insertable into the housing; a plurality of sockets provided on the board, (magnetoresistive memories) being respectively attachable to the plurality of sockets, and each of the plurality of sockets having an electrode electrically connectable to a terminal of the magnetoresistive memory attached thereto; “the test equipment of semiconductor devices of the present invention includes a chamber, a tester board that can be housed in the inside of the chamber, a plurality of sockets that are attached on a first main surface of the tester board and mounted with semiconductor devices to be tested, a plurality of device testing units that are attached on a second main surface on the side opposite to the first main surface of the tester board and input predetermined test signals to one or a plurality of the semiconductor devices as well as evaluate the semiconductor devices based on the output signals output from the semiconductor devices according to the test signals” (Page 1, Paragraph [0021]).
Miyakawa also teaches a heater provided inside the housing; “air heated to a predetermined temperature by a heater (not shown) is introduced to the inside of the chamber 13, and the semiconductor devices 11 are heated” (Page 5, Paragraph [0081]).
Miyakawa does not teach magnetoresistive memories, and does not teach a controller connected to the plurality of sockets, and Miyakawa also does not teach and to the heater, or the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories, nor does it teach and controlling an output of the heater and Miyakawa does not teach a plurality of electromagnets arranged inside the housing so as to be positioned above or below the plurality of sockets when the board is inserted into the housing. Miyakawa also does not teach and  Serial Number: 16/556,917a magnetic shield board provided inside the housing, the magnetic shield board restricting transmission of a magnetic field, wherein the electromagnets are provided in one area of the housing partitioned by the magnetic shield board, and are not provided in [[an]] area partitioned by the magnetic shield board .
	Kishi-1, however teaches magnetoresistive memories, (Fig. 3 and Fig. 4) plus “FIG. 3 and FIG. 4 are plan views showing examples of a layout of magnetoresistive elements of the memory cell array” (Page 1, Paragraph [0008]).
	Kishi-1, also teaches a controller connected to the plurality of sockets, “tester 10 comprises a controller 11 and an interface portion 12. The controller 11 comprises a section for generating a test signal needed for a test to guarantee the operation of a magnetic memory, and a section for controlling the test” (Page 1, Paragraph [0031]).
	Kishi-1 also teaches and to the heater, “The temperature control portion 15 manages the temperature of the magnetic memory 13 at least while the magnetic memory 13 is being tested by a test signal from the controller 11” (Page 1, Paragraph [0035]) plus “In addition, the temperature control portion 15 is driven by the controller 11 of the tester 10, but may be driven independently of the tester 10” (Page 2, Paragraph [0036]).
	Additionally, Kishi-1 teaches the controller controlling a voltage to be applied to the terminals of the magnetoresistive memories, “tester 10 comprises a controller 11 and an interface portion 12. The controller 11 comprises a section for generating a test signal needed for a test to guarantee the operation of a magnetic memory, and a section for controlling the test” (Page 1, Paragraph [0031]).
	Kishi-1 also teaches and controlling an output of the heater, “The temperature control portion 15 manages the temperature of the magnetic memory 13 at least while the magnetic memory 13 is being tested by a test signal from the controller 11” (Page 1, Paragraph [0035]).
	In addition, Kishi-1 teaches a plurality of electromagnets arranged inside the housing so as to be positioned above or below the plurality of sockets when the board is inserted into the housing “The test magnetic field generating portion 14 generates a test magnetic field at least while the magnetic memory 13 is being tested by a test signal from the controller 11. For example, the test magnetic field generating portion 14 comprises a Helmholtz electromagnet. The test of the magnetic memory 13 can be accelerated and the test time can be reduced by generating the test magnetic field during the testing of the magnetic memory 13” (Page 1, Paragraph [0033]) and it would be obvious to a person of ordinary skill in the art that the generation of the magnetic field is not limited to a single electromagnet.
	Miyakawa and Kishi-1 are analogous art because they are both directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1, in order to provide highly flexible test systems for MR memory.
The combination of Miyakawa and Kishi-1 does not teach and  Serial Number: 16/556,917a magnetic shield board provided inside the housing, the magnetic shield board restricting transmission of a magnetic field, wherein the electromagnets are provided in one area of the housing partitioned by the magnetic shield board, and are not provided in [[an]] area partitioned by the magnetic shield board .
	Kishi-2, however teaches and  Serial Number: 16/556,917a magnetic shield board provided inside the housing, the magnetic shield board restricting transmission of a magnetic field, “A magnetic shield portion 15 has a space to be shielded by an external magnetic field. The tester 10 and the test magnetic field generating portion 14 are provided within the space” (Page 2, Paragraph [0034]).
	Kishi-2 also teaches wherein the electromagnets are provided in one area of the housing partitioned by the magnetic shield board, and are not provided in [[an]] area partitioned by the magnetic shield board , “A magnetic shield portion 15 has a space to be shielded by an external magnetic field. The tester 10 and the test magnetic field generating portion 14 are provided within the space” (Page 2, Paragraph [0034]) Examiner’s note: this also implies that there is a space outside the magnetic shield which does not include the tester and test magnetic field generating portion.
	Miyakawa, Kishi-1 and Kishi-2 are analogous art because they are all directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the magnetic shielding of Kishi-2, in order to provide highly flexible test systems for MR memory with the ability to perform more accurate test.


Claims 2, 3, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”], in view of U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”], and further in view of U.S. Patent Publication 20140139209 (Lee et al.) [herein “Lee”].
Regarding claim 2 –
	The combination of Miyakawa, Kishi-1 and Patland teach all the limitations of claim 1 above.
	The combination of Miyakawa, Kishi-1 and Patland does not teach wherein each of the plurality of electromagnets is provided corresponding to the plurality of sockets.
	Lee, however teaches wherein the plurality of electromagnets are respectively provided at a position corresponding to one of the plurality of sockets, (Figs. 8 & 9) plus “The magnets 802a-c are positioned to test the die packages, which may be located in sockets 804a-c” (Page 5, Paragraph [0063]).
	Miyakawa, Kishi-1, Patland and Lee are analogous art because they are all directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the positioning of electromagnets described in Patland and Lee, in order to provide highly 

Regarding claim 3 –
	The combination of Miyakawa, Kishi-1 and Patland teach all the limitations of claim 1 above.
	The combination of Miyakawa, Kishi-1 and Patland does not teach wherein the plurality of sockets are two-dimensionally arranged on the board, and the plurality of electromagnets are provided at positions corresponding to a socket row of the plurality of sockets.
	Lee, however teaches wherein the plurality of sockets are two-dimensionally arranged on the board, and the plurality of electromagnets are provided at positions corresponding to a socket row of the plurality of sockets, (Fig 8) and “The magnets 802a-c are positioned to test the die packages, which may be located in sockets 804a-c” (Page 5, Paragraph [0063]) plus (Fig 9).

Regarding claim 11 –
	The combination of Miyakawa, Kishi-1 and Patland teach all the limitations of claim 1 above.
	The combination of Miyakawa, Kishi-1 and Patland also teaches wherein a plurality of boards are insertable into the housing so as to be substantially parallel to one another, e.g. Miyakawa – “The chamber 13 is a thermostat chamber that keeps its inside at a predetermined temperature and is capable of housing, for example, ca. 30 to 60 tester boards 12 mounted with the semiconductor devices 11 with constant spacing in the vertical and horizontal directions.”(Page 3, Paragraph [0050])I.
	The combination of Miyakawa, Kishi-1 and Patland does not teach and the plurality of electromagnets are arranged between adjacent boards, above an uppermost board, and below a lowermost board, among the plurality of boards.
	Lee, however teaches and the plurality of electromagnets are arranged between adjacent boards, above an uppermost board, and below a lowermost board, among the plurality of boards, “The positioning mechanism is configured to position the electromagnet vertically about (e.g., above/below) the die package when the die package is coupled to the load board.” (Page 1, Paragraph [0009]).

Regarding claim 12 –
	The combination of Miyakawa, Kishi-1, Patland and Lee teach all the limitations of claim 2 above.
	The combination of Miyakawa, Kishi-1, Patland and Lee also teaches wherein a plurality of boards are insertable into the housing so as to be substantially parallel to one another, e.g. Miyakawa – “The chamber 13 is a thermostat chamber that keeps its inside at a predetermined temperature and is capable of housing, for example, ca. 30 to 60 tester boards 12 mounted with the semiconductor devices 11 with constant spacing in the vertical and horizontal directions.”(Page 3, Paragraph [0050]).
	Additionally, the combination of Miyakawa, Kishi-1 and Lee teaches and the plurality of electromagnets are arranged between adjacent boards, above an uppermost board, and below a lowermost board, among the plurality of boards, e.g. Lee – “The positioning mechanism is configured to position the electromagnet vertically about (e.g., above/below) the die package when the die package is coupled to the load board.” (Page 1, Paragraph [0009]).
	Miyakawa, Kishi-1, Patland and Lee are analogous art because they are all directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the positioning of electromagnets described in Patland and Lee, in order to provide highly flexible test systems for MR memory with the ability to form more targeted magnetic fields directed toward individual devices under test (DUTs).

Regarding claim 13 –
	The combination of Miyakawa, Kishi-1, Patland and Lee teach all the limitations of claim 3 above.
	The combination of Miyakawa, Kishi-1, Patland and Lee also teaches wherein a plurality of boards are insertable into the housing so as to be substantially parallel to one another, e.g. Miyakawa – “The chamber 13 is a thermostat chamber that keeps its inside at a predetermined temperature and is capable of housing, for example, ca. 30 to 60 tester boards 12 mounted with the semiconductor devices 11 with constant spacing in the vertical and horizontal directions.”(Page 3, Paragraph [0050]).
	In addition, the combination of Miyakawa, Kishi-1, Patland and Lee teaches and the plurality of electromagnets are arranged between adjacent boards, above an uppermost board, and below a lowermost board, among the plurality of boards, e.g. Lee – “The positioning mechanism is configured to position the electromagnet vertically about (e.g., above/below) the die package when the die package is coupled to the load board.” (Page 1, Paragraph [0009]).
	Miyakawa, Kishi-1, Patland and Lee are analogous art because they are all directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the positioning of electromagnets described in Patland and Lee, in order to provide highly flexible test systems for MR memory with the ability to form more targeted magnetic fields directed toward individual devices under test (DUTs).

Regarding claim 16 –
	The combination of Miyakawa, Kishi-1, Patland and Lee teach all the limitations of claim 11 above.
	Patland also teaches wherein electromagnets, from among the plurality of electromagnets, which are arranged above and below a respective one of the plurality of boards. (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).
apply magnetic fields in a same direction, (Abstract, “The set of electromagnets includes electromagnets that are positioned above and below the plane of symmetry respectively”, plus (Fig 6, Items 122T1, 122T2, 122B1 and 122B2).
	Miyakawa, Kishi-1, Patland and Lee are analogous art because they are all directed to the design of testing systems for magnetoresistive (MR) semiconductor memory. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the positioning of electromagnets described in Patland and Lee, in order to provide highly flexible test systems for MR memory with the ability to form more targeted magnetic fields directed toward individual devices under test (DUTs).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”], in view of U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”], and further in view of U.S. Patent 6055463 (Cheong et al.) [herein “Cheong”].
Regarding claim 4 –
	The combination of Miyakawa, Kishi-1 and Patland teach all the limitations of claim 1 above.
	The combination of Miyakawa, Kishi-1 and Patland does not teach further comprising a counter counting a number of the magnetoresistive memories determined to be an error by the controller.
further comprising a counter counting a number of the  magnetoresistive memories determined to be an error by the controller, “The test progress monitoring database includes a tester name, a test mode, a lot size, total count, total failed devices” (Col 2, Lines 20-22).
	Miyakawa, Kishi-1, Patland and Cheong are analogous art because they are all directed to the design of testing systems for semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 plus the arrangement of electromagnets taught by Patland and the recording and error reporting of Cheong, in order to provide highly flexible test systems for MR memory with the ability to count and report the number of failed DUTs.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”], in view of U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”], in view of U.S. Patent Publication 20140139209 (Lee et al.) [herein “Lee”], and further in view of U.S. Patent 6055463 (Cheong et al.) [herein “Cheong”].
Regarding claim 5 –
	The combination of Miyakawa, Kishi-1, Patland and Lee teach all the limitations of claim 2 above.
further comprising a counter counting a number of the semiconductor devices determined to be an error by the controller.
	Cheong, however teaches further comprising a counter counting a number of the magnetoresistive memories determined to be an error by the controller, “The test progress monitoring database includes a tester name, a test mode, a lot size, total count, total failed devices” (Col 2, Lines 20-22).
	Miyakawa, Kishi-1, Patland, Lee and Cheong are analogous art because they are all directed to the design of testing systems for semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the magnet positioning of Patland and Lee plus the recording and error reporting of Cheong, in order to provide highly flexible test systems for MR memory with the ability to count and report the number of failed DUTs.

Regarding claim 6 –
	The combination of Miyakawa, Kishi-1, Patland and Lee teach all the limitations of claim 3 above.
	The combination of Miyakawa, Kishi-1, Patland and Lee does not teach further comprising a counter counting a number of the magnetoresistive memories determined to be an error by the controller.
further comprising a counter counting a number of the magnetoresistive memories determined to be an error by the controller, “The test progress monitoring database includes a tester name, a test mode, a lot size, total count, total failed devices” (Col 2, Lines 20-22).
	Miyakawa, Kishi-1, Patland, Lee and Cheong are analogous art because they are all directed to the design of testing systems for semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the magnet positioning of Patland and Lee, plus the recording and error reporting of Cheong, in order to provide highly flexible test systems for MR memory with the ability to count and report the number of failed DUTs.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”], in view of U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”], in view of U.S. Patent 6055463 (Cheong et al.) [herein “Cheong”], and further in view of U.S. Patent Publication 20140139209 (Lee et al.) [herein “Lee”].
Regarding claim 14 –
	The combination of Miyakawa, Kishi-1, Patland and Cheong teach all the limitations of claim 4 above.
wherein a plurality of boards are insertable into the housing so as to be substantially parallel to one another, e.g. Miyakawa – “The chamber 13 is a thermostat chamber that keeps its inside at a predetermined temperature and is capable of housing, for example, ca. 30 to 60 tester boards 12 mounted with the semiconductor devices 11 with constant spacing in the vertical and horizontal directions.”(Page 3, Paragraph [0050]).
The combination of Miyakawa, Kishi-1, Patland and Cheong does not teach and the plurality of electromagnets are arranged between adjacent boards, above an uppermost board, and below a lowermost board, among the plurality of boards.
Lee, however teaches and the plurality of electromagnets are arranged between adjacent boards, above an uppermost board, and below a lowermost board, among the plurality of boards, “The positioning mechanism is configured to position the electromagnet vertically about (e.g., above/below) the die package when the die package is coupled to the load board.” (Page 1, Paragraph [0009]).
	Miyakawa, Kishi-1, Patland, Cheong and Lee are analogous art because they are all directed to the design of testing systems for semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 and the magnet positioning of Patland and Lee, plus the recording and error reporting of Cheong, in order to provide highly flexible test systems for MR memory with the ability to count and report the number of failed DUTs.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20060279306 (Miyakawa et al.) [herein “Miyakawa”] in view of U.S. Patent Publication 20160372212 (Kishi) [herein “Kishi-1”], in view of U.S. Patent Publication 20080111544-(Patland et al.) [herein “Patland”], in view of U.S. Patent 6055463 (Cheong et al.) [herein “Cheong”], and further in view of U.S. Patent Publication 20160055951 (Kishi) [herein “Kishi-2”].
Regarding claim 17 –
	The combination of Miyakawa, Kishi-1, Patland and Cheong teach all the limitations of claim 4 above.
The combination of Miyakawa, Kishi-1, Patland and Cheong does not teach and the counter counts data errors of the magnetoresistive memory.
Kishi-2, however teaches and the counter counts data errors of the magnetoresistive memory, “the magnetic memory 13 is evaluated based on the number of times each magnetoresistive effect element in the memory 13 is determined to be a fail bit” (Page 6, Paragraph [0138]).
	Miyakawa, Kishi-1, Patland, Cheong and Kishi-2 are analogous art because they are all directed to the design of testing systems for semiconductor devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Miyakawa, with the control features disclosed by Kishi-1 plus magnet positioning of Patland and the error reporting of Cheong and the cell-level failure recording of Kishi-2, in order to provide highly flexible test systems for MR memory with the ability to count and report the number of failed memory cells.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111